DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection made below.
For above mentioned reasons, the rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-14, 22-26 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2016/0043292; hereinafter Wang).
Regarding claim 12, Figs 1A-1B of Wang discloses a light emitting device comprising:
a carrier (110; Fig 1; ¶ [0029]);
a first matrix (120; Fig 1B) arranged on the carrier (110; Fig 1; ¶ [0029]) and including a plurality of first light emitting elements (122; Fig 1; ¶ [0029]) which is grouped into a plurality of first categories with a first quantity priority defining an order of quantities of the first light emitting elements in the respective first categories (¶ [0032]); and
a second matrix (130; Fig 1B) distinguished from the first matrix (120; Fig 1B), arranged on the carrier (110; Fig 1; ¶ [0029]) and including a plurality of second light-emitting elements (132; Fig 1; ¶ [0029]) which is grouped into a plurality of second categories with a second quantity priority defining an order of quantities of the second light-emitting elements in the respective second categories (¶ [0032]);
wherein the plurality of first light emitting elements (122; Fig 1; ¶ [0029]) and the plurality of second light emitting elements (132; Fig 1; ¶ [0029]) have same emission color (¶ [0029]); wherein the first quantity priority and the second quantity priority are the same (¶ [0032]).

Regarding claim 13, Figs 1A-1B of Wang discloses the plurality of first categories is characterized based on emission wavelength (¶ [0029]).

Regarding claim 14, Figs 1A-1B of Wang discloses the plurality of first categories comprises at least 4 categories (emission wavelength, color, brightness, intensity; Fig 1B; ¶ [0031]-[0032]).

Regarding claim 22, Figs 1A-1B of Wang discloses the plurality of first light emitting elements (122; Fig 1; ¶ [0029]) and the plurality of second light emitting elements (132; Fig 1; ¶ [0029]) have the same quantity (¶ [0032]).

Regarding claim 23, Figs 1A-1B of Wang discloses the first matrix (120; Fig 1B) and the second matrix have the same dimension (¶ [0032]).

Regarding claim 24, Figs 1A-1B of Wang discloses a light emitting device comprising:
a carrier (110; Fig 1; ¶ [0029]);
a first matrix (120; Fig 1B) arranged on the carrier (110; Fig 1; ¶ [0029]) and including a plurality of first light emitting elements (122; Fig 1; ¶ [0029]); and
a second matrix (130; Fig 1B) distinguished from the first matrix (120; Fig 1B), arranged on the carrier (110; Fig 1; ¶ [0029]) and including a plurality of second light-emitting elements (132; Fig 1; ¶ [0029]) (¶ [0032]);
wherein the plurality of first light emitting elements (122; Fig 1; ¶ [0029]) and the plurality of second light emitting elements (132; Fig 1; ¶ [0029]) have same emission color (¶ [0029]) and a same quantity priority of category (¶ [0032]).

Regarding claim 25, Figs 1A-1B of Wang discloses the plurality of first light emitting elements (122; Fig 1; ¶ [0029]) and the plurality of second light emitting elements (132; Fig 1; ¶ [0029]) have the same quantity (¶ [0032]).

Regarding claim 26, Figs 1A-1B of Wang discloses the first matrix (120; Fig 1B) and the second matrix have the same dimension (¶ [0032]). 

Regarding claim 28, Figs 1A-1B of Wang discloses the plurality of first light emitting elements is grouped into a plurality of categories.

Regarding claim 29, Figs 1A-1B of Wang discloses the plurality of first categories comprises at least 4 categories (emission wavelength, color, brightness, intensity; Fig 1B; ¶ [0031]-[0032]).

Regarding claim 30, Figs 1A-1B of Wang discloses the plurality of first categories is characterized based on emission wavelength (¶ [0029]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18-21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/0043292; hereinafter Wang).
Regarding claim 15, Figs 1A-1B of Wang discloses the plurality of first categories is characterized based on emission wavelength (¶ [0029]).
However Wang does not expressly disclose each of first category has a wavelength interval of less than 0.1nm, 0.5nm, 1nm or 2nm.
However, the ordinary artisan would have recognized the wavelength interval to be a result effective variable affecting desired emission color to be achieve. Thus, it would have been obvious to vary wavelength interval within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 16, Figs 1A-1B of Wang discloses the plurality of first categories is characterized based on luminous intensity level (¶ [0029]).
However Wang does not expressly disclose each of first category has an interval with a range from 5% to 10% of a difference between the maximum value and the minimum value of the luminous intensity levels of the light emitting elements.
However, the ordinary artisan would have recognized the luminous intensity interval to be a result effective variable affecting desired emission color to be achieve. Thus, it would have been obvious to vary the luminous intensity interval within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 18, Wang discloses the first matrix has a first quantity distribution curve corresponding to the plurality of first categories and the first quantity distribution curve is a combination of straight lines. (Since Wang discloses similar structure and similar quantity of LEDs with similar emission color. Therefore Wang will disclose the claimed limitation)

Regarding claim 19, Wang discloses the first quantity distribution curve has no single peak. (Since Wang discloses similar structure and similar quantity of LEDs with similar emission color. Therefore Wang will disclose the claimed limitation)

Regarding claim 20, Wang discloses the first quantity distribution curve has no long tail on a minimum limit or a maximum limit. (Since Wang discloses similar structure and similar quantity of LEDs with similar emission color. Therefore Wang will disclose the claimed limitation)

Regarding claim 21, Figs 1A-1B of Wang discloses the second matrix (130; Fig 1B) has a second quantity distribution curve corresponding to the plurality of second categories (¶ [0029]), a quantity distribution curve is less than 20%.

Regarding claim 31, Wang discloses the first matrix has a first quantity distribution curve corresponding to the plurality of categories and the first quantity distribution curve is not a normal distribution. (Since Wang discloses similar structure and similar quantity of LEDs with similar emission color. Therefore Wang will disclose the claimed limitation)

Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2016/0043292; hereinafter Wang) and further in view of Ohmae et al (US 2018/0040665; hereinafter Ohmae).
Regarding claim 17, Wang discloses the plurality of first light emitting elements of varied quantity (¶ [0029]).
However Wang does not expressly disclose the plurality of first light emitting elements has a quantity of not less than 5000.
In the same field of endeavor, Fig 26 of Ohmae discloses plurality of first light emitting elements has a quantity of not less than 5000.
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such the plurality of first light emitting elements has a quantity of not less than 5000 in order to achieve desired emission output.
However, the ordinary artisan would have recognized the number of light emitting elements to be a result effective variable affecting desired emission color to be achieve. Thus, it would have been obvious to vary the number of light emitting elements within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 27, Wang discloses the plurality of first light emitting elements of varied quantity (¶ [0029]).
However Wang does not expressly disclose the plurality of first light emitting elements has a quantity of not less than 5000.
In the same field of endeavor, Fig 26 of Ohmae discloses plurality of first light emitting elements has a quantity of not less than 5000.
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such the plurality of first light emitting elements has a quantity of not less than 5000 in order to achieve desired emission output.
However, the ordinary artisan would have recognized the number of light emitting elements to be a result effective variable affecting desired emission color to be achieve. Thus, it would have been obvious to vary the number of light emitting elements within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RATISHA MEHTA/Primary Examiner, Art Unit 2895